PER CURIAM.
We affirm. See Leicht v. Bateman Eichler, Hill Richards, Inc., 848 F.2d 130 (9th Cir.1988).
The options agreement between the parties, under which some 82% of the transactions took place, explicitly states that arbitration cannot be compelled with respect to disputes arising under federal securities laws. The subject provision, supplied by appellants, in no way indicates dependence on the rule set forth in Wilko v. Swan, 346 U.S. 427, 74 S.Ct. 182, 98 L.Ed. 168 (1953), which some courts, including this one, consider to have been overruled in Shearson/American Express, Inc. v. McMahon, 482 U.S. 220, 107 S.Ct. 2332, 96 L.Ed.2d 185 (1987).
HERSEY, C.J., and GLICKSTEIN and STONE, JJ., concur.